Citation Nr: 1442291	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  08-31 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington



THE ISSUE

Entitlement to service connection for bipolar disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to September 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Seattle, Washington RO.  In July 2012, the Board remanded the matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In the previous [July 2012] remand, the Board noted that the Veteran's complete medical records pertinent in this matter had not been secured, notably those from Providence Hospital from 1975 and 1979, from Puget Sound Hospital from September 1984 and 1992, from Drs. Wolf and Perkins of Group Health Cooperative (GHC) from 1988 to 2000, from Northwest Evaluation and Treatment Center from September 1994, from an unidentified facility where he sought treatment for psychotic episodes in 1997, from St. Joseph Medical Center from 2001, and from Washington State Hospital.  The Board noted that in a claim of service connection for a psychiatric disability, particularly where, as here, continuity appears to be a critical factor, all available records of any psychiatric treatment the Veteran has received since service must be secured.

Because pertinent evidence was not associated with the record, the Board remanded the matter to obtain the outstanding non-VA treatment records pertaining to the Veteran's bipolar disorder, finding that such records are necessary for a complete history of the disability and proper consideration of the matter on appeal and must be secured.  The remand instructed that the Veteran be informed of his need to assist in the matter by providing updated releases for the records and that it is ultimately his responsibility to ensure that private records sought are received.  

In July 2012 and September 2012, the AOJ issued letters to the Veteran requesting that he complete releases to obtain treatment records from each health care provider.  He did not respond.

The record clearly shows that pertinent records are outstanding.  Those records cannot be secured by VA without the Veteran's releases.  His claim cannot be properly addressed without those records, as their absence leaves the disability picture incomplete.  Because the AOJ readjudicated the matter on the merits following the Veteran's lack of response, suggesting that his lack of cooperation is not critical, this matter must once again be remanded to the AOJ for compliance with the previous order for development of the evidentiary record.  After the records are obtained, further development indicated by such additional evidence may be necessary.

In its previous remand the Board did not advise the Veteran of the provisions of 38 C.F.R. § 3.158(a); the AOJ likewise did not do so in its July 2012 and September 2012 letters.  Consequently, the Veteran may have been unaware of the consequences of a failure to cooperate with development for critical evidence; hence, it would not be equitable to process his claim/appeal under 38 C.F.R. § 3.138(a) at this point.   The Veteran is hereby advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to submit an authorization and release for VA to obtain the records of all treatment he has received for bipolar disorder from non-VA providers since service.  He must be afforded the full one year period of time provided by regulation to respond.  If he again does not submit the authorization forms sought, as requested, the claim must be processed under 38 C.F.R. § 3.158 as abandoned.  If he provides the identifying information and releases sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the claims file, specifically including the complete treatment records from Providence Hospital from the 1970s, Puget Sound Hospital from the 1980s and 1990s, Northwest Evaluation and Treatment Center from 1994, the facility where he was seen for psychotic episodes in 1997, St. Joseph's Medical Center prior to 2002, and Washington State Hospital.  If any records cannot be secured because they have been irretrievably lost or destroyed, it should be so noted for the record, and the Veteran and his representative should be so notified.  If the records are not shown to be unavailable, but are not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by a provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If a private provider does not respond to the AOJ's request for records, and the Veteran does not submit such records upon being so advised, the claim must be processed as abandoned under 38 C.F.R. § 3.158(a).  

2.  When the development sought above is completed, the AOJ should arrange for any further development indicated by any newly obtained evidence.

3.  If the claim is not processed under 38 C.F.R. § 3.158(a), the AOJ should review the record, ensure that the development sought is completed in its entirety, and then re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

